Citation Nr: 0015483	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Initial assignment of a disability rating for atherosclerotic 
heart disease, rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
atherosclerotic heart disease and assigned a noncompensable 
(zero percent) rating, effective from May 13, 1997.  The case 
returns to the Board following a June 1999 remand to the RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Although the veteran is currently diagnosed as having 
atherosclerotic heart disease, there is no complaint of 
headaches, palpitations, chest pain, shortness of breath, or 
swelling, and no objective evidence of abnormal heart rate, 
murmurs, rubs, gallops, jugular venous distention, bruits, or 
edema in the extremities.    

3.  Based on the evidence of record, application of either 
version of the rating criteria for atherosclerotic heart 
disease (effective before or as of January 12, 1998) fails to 
support a compensable disability rating for the veteran's 
service-connected cardiac disability.  


CONCLUSIONS OF LAW

1.  Neither rating criteria for atherosclerotic heart 
disease, effective either before or as of January 12, 1998, 
is more favorable to the veteran based on the evidence of 
record.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1999); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

2.  The criteria for a compensable disability rating for 
atherosclerotic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.104, Diagnostic Code 7005 (1999); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim the grant of service 
connection and initial assignment of a noncompensable rating 
for atherosclerotic heart disease is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

In May 1997, the veteran submitted a claim for a 
cardiovascular disorder.  In connection with that claim, the 
RO secured his VA outpatient medical records.  Notes dated in 
April 1996 showed that the veteran had a history of 
hypertension and hyperlipidemia.  He denied any history of 
headaches, palpitations, swelling, chest pain, or shortness 
of breath.  On examination, the veteran had a regular heart 
rate with no murmurs, rubs, or gallops.  There was no jugular 
venous distention or bruit, and no edema in the extremities.  
Notes from visits in November 1996 and February 1997 likewise 
reflected an absence of complaints and similar objective 
findings.  When the veteran presented in October 1997, he 
still had no complaints of chest pain, headache, or shortness 
of breath.  Examination was negative except for positive 
fourth heart sound (atrial gallop).   

The veteran was afforded a VA general medical examination in 
November 1997.  The examiner noted that the claims folder was 
reviewed for the examination.  The veteran's medications 
included pravastatin for high cholesterol, 
hydrochlorothiazide for hypertension, and aspirin.  The 
veteran related that he was recently diagnosed as having 
atherosclerotic heart disease, and denied any history of 
stroke, chest pain, myocardial infarction, shortness of 
breath, or any other known residuals.  He was able to 
ambulate on his own.  Examination revealed regular heart rate 
and rhythm without a murmur or gallop.  The first and second 
heart sounds were of normal intensity.  The point of maximal 
impulse (PMI) was in the normal position.  There was no edema 
or impaired circulation in the hands or feet and no 
varicosities.  The diagnosis was atherosclerotic heart 
disease.  

In an April 1998 rating decision, the RO granted service 
connection for atherosclerotic heart disease and assigned a 0 
percent (noncompensable) disability rating.  The veteran 
timely appealed that decision.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The veteran's 
atherosclerotic heart disease is rated under Diagnostic Code 
(Code) 7005, arteriosclerotic heart disease.  38 C.F.R. § 
4.104.

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the criteria for rating 
cardiovascular disorders, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, notwithstanding 
Karnas, application of the revised regulations prior to the 
stated effective date is precluded.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, prior to January 12, 1998, 
the Board may apply only the previous version of the 
regulation.  However, as of January 12, 1998, the Board must 
apply whichever version of the rating schedule is more 
favorable to the veteran.  

The Board notes that, in its April 1998 rating decision and 
the subsequent statement of the case, the RO applied both 
versions of the regulation in determining that no compensable 
rating was warranted.  Accordingly, the Board may similarly 
consider each version of the regulations (for the relevant 
periods) without determining whether the veteran will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

Under the previous version of the regulations, the minimum 
compensable rating of 30 percent was assigned for 
arteriosclerotic heart disease following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack, and ordinary manual labor was feasible.  
38 C.F.R. § 4.104, Code 7005 (in effect prior to January 12, 
1998).  See 38 C.F.R. § 4.31 (where the Schedule does not 
provide a 0 percent rating, a 0 percent shall be assigned if 
the requirements for a compensable rating are not met). 

Under the amended version of the regulations, a 10 percent 
rating is assigned for arteriosclerotic heart disease when, 
in a documented case of coronary artery disease, a workload 
of greater than 7 metabolic equivalents (METs) but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when continuous medication is 
required.  See 38 C.F.R. § 4.31.  Note 2 to 38 C.F.R. 
§ 4.104 explains that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  

In this case, although the veteran has been diagnosed as 
having atherosclerotic heart disease, he denied any history 
or complaint of headaches, palpitations, chest pain, 
shortness of breath, or swelling.  Moreover, there is no 
objective evidence of symptomatology, such as abnormal heart 
rate, murmurs, rubs, jugular venous distention, bruits, or 
edema in the extremities.  The Board notes that the veteran 
takes medication for hypertension and high cholesterol.  
However, these disorders are not manifestations of 
atherosclerotic heart disease.  Therefore, continuous 
medication use for these disorders does not entitle the 
veteran to a compensable rating under the amended version of 
Code 7005.  

The Board acknowledges that the October 1997 VA outpatient 
note shows atrial gallop.  However, this finding was not 
shown during the November 1997 VA examination.  In any event, 
such a clinical finding alone is insufficient to approximate 
the rating criteria for a compensable rating under either 
version of Code 7005.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for 
atherosclerotic heart disease.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Code 7005 (1999); 
38 C.F.R. § 4.104, Code 7005 (1997).    


ORDER

The claim for a compensable disability rating for 
atherosclerotic heart disease is denied. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

